[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                          AUGUST 12, 2009
                            No. 07-11491                 THOMAS K. KAHN
                        Non-Argument Calendar                CLERK
                      ________________________

              D. C. Docket No. 06-00125-CR-ORL-19-KRS

UNITED STATES OF AMERICA,


                                                              Plaintiff-Appellee,

                                 versus

DWAYNE ARNETT TOOMER,

                                                        Defendant-Appellant.


                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (August 12, 2009)

Before EDMONDSON, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:
      Kirby G. Oberdorfer, appointed counsel for Dwayne Arnett Toomer, has

moved to withdraw from further representation of the appellant, because, in her

opinion, the appeal is without merit. Counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and

Toomer’s conviction and sentence are AFFIRMED.




                                          2